DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 19 and 20 have been canceled, claims 21 and 22 have been added, and claims 1-18, 21, and 22 remain pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0360144), herein Lee.
Regarding claim 1, Lee discloses an article of footwear comprising: an upper (vamp member 28); and a sole structure (sole 12) coupled to the upper and forming a foot-receiving cavity therebetween, wherein the sole structure comprises one or more flexible extension members (upwardly wrapped portions of medial side 16, lateral side 18, toe 14) extending therefrom, wherein the one or more flexible extension members are foldable between a compressed state and an expanded state, wherein in the compressed state, the one or more flexible extension members extend at least partially over the upper (wherein the toe 14 extends at least partially over vamp 28, and medial and lateral sides extend at least partially over the straps of the vamp) and wherein in the expanded state, the one or more flexible extension members comprise one or more portions configured for contacting a ground surface (paragraphs 0004, 0015-0018; Fig. 1-8).
Regarding claim 2, Lee discloses one or more securing elements (straps 34, 36) adjustably coupled to the one or more flexible extension members and configured for retaining the one or more flexible extension members in the compressed state or the expanded state.
Regarding claim 3, Lee discloses that the one or more securing elements comprise one or more of laces, straps, bands, and cords.
Regarding claim 4, Lee discloses that the one or more flexible extension members comprises one or more openings (slots 38) configured for receiving the one or more securing elements.
Regarding claim 5, Lee discloses that the one or more flexible extension members include a medial extension member and a lateral extension member, wherein the medial extension member is disposed on a medial side of the upper, and wherein the lateral extension member is disposed on a lateral side of the upper.
Regarding claim 6, Lee discloses that the medial extension member is movable relative to the lateral extension member.
Regarding claim 7, Lee discloses that  the sole structure includes an outsole, and wherein the one or more flexible extension members and the outsole are formed from the same material.
Regarding claim 8, Lee discloses an article of footwear comprising: an upper (vamp member 28); and a sole structure (sole 12) coupled to the upper and comprising a main body and a plurality of extension members (upwardly wrapped portions of medial side 16, lateral side 18, toe 14), wherein the main body comprises an outsole configured for supporting a wearer's foot and for contacting a ground surface, wherein the plurality of extension members is coupled to and extends from the main body and are foldable between a compressed state and an expanded state, wherein in the compressed state, the plurality of extension members extend extends at least partially over the upper, and wherein in the expanded state, the plurality of extension members comprise comprises one or more portions configured for contacting a ground surface (paragraphs 0004, 0015-0018; Fig. 1-8).
Regarding claim 9, Lee discloses one or more securing elements (straps 34, 36) adjustably coupled to the plurality of extension members and configured for retaining the plurality of extension members in the compressed state or the expanded state.
Regarding claim 10, Lee discloses that the one or more securing elements comprise one or more of laces, straps, bands, and cords.
Regarding claim 11, Lee discloses that the plurality of extension members comprises one or more openings (slots 38) configured for receiving the one or more securing elements.
Regarding claim 12, Lee discloses that the plurality of extension members includes a medial extension member, a lateral extension member, and a toe extension member, wherein the medial extension member is disposed adjacent a medial section of the upper, wherein the lateral extension member is disposed adjacent a lateral section of the upper, and wherein the toe extension member is disposed adjacent a toe section of the upper.
Regarding claim 13, Lee discloses that moving the medial extension member and the lateral extension member from the compressed state to the expanded state increases a width of the article of footwear, and wherein moving the toe extension member from the compressed state to the expanded state increases a length of the article of footwear.
Regarding claim 14, Lee discloses that the outsole extends from the main body to the medial extension member, the lateral extension member, and the toe extension member.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claims 8 and 12-14, in view of Ramsay et al. (US 2019/0142112), herein Ramsay.
Regarding claim 15, Lee does not disclose that the extension members comprise a fabric coupled to the outsole. Ramsay teaches an article of footwear including a sole structure. The sole structure includes a fabric (textile material of lower portion of sock-like upper 14) coupled to the outsole (paragraphs 0047, 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fabric coupled to the outsole, as taught by Ramsay, in order to provide improved comfort at the portion of the sole exposed to the foot, providing a soft, flexible layer proximal to the foot.
Regarding claim 16, Lee discloses an article of footwear comprising: an upper (vamp member 28); and a sole structure (sole 12) coupled to the upper and comprising a main body (lower portion) and a plurality of flexible extension members (upwardly wrapped portions of medial side 16, lateral side 18, toe 14), wherein the main body comprises an outsole configured for supporting a wearer's foot and for contacting a ground surface, wherein the plurality of flexible extension members is coupled to and extend extends from the main body and is foldable between a folded state and an unfolded state, wherein in the folded state, a ground contacting surface of the sole structure comprises a first size, and wherein in the unfolded state, the ground contacting surface of the sole structure comprises a second size, which is larger than the first size (paragraphs 0004, 0015-0018; Fig. 1-8).
Lee does not disclose the specific material of the upper. Ramsay teaches a shoe having an upper formed from a stretchable fabric (paragraph 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the upper of Lee of a stretchable fabric, as taught by Ramsay, in order to provide a comfortable, supportive upper. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 17, Lee discloses straps (straps 34, 36) adjustably coupled to the extension members, but does not disclose laces adjustably coupled to the extension members. Ramsay teaches an article of footwear having a vamp member (tongue 12) adjustably coupled to a sole (sole structure 18) with extension members (outer layer of upper 14B) by laces (lace 74) (paragraph 0056; Fig. 1, 2, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjustably couple the vamp member to the extension members with laces, as taught by Ramsay, as this would be a simple substitution of one type of adjustable coupling member for another, with the predictable result of allowing the entire upper to be tightened with one pull of the laces, simplifying tightening and untightening of the footwear.
Regarding claim 18, Ramsay teaches that the plurality of flexible extension members comprises one or more openings (lace guides 72, 94, 96) configured for receiving the one or more laces. (Fig. 1, 2, 5).
Regarding claims 21 and 22, Lee discloses that the one or more flexible extension members include a medial extension member and a lateral extension member, wherein the medial extension member is disposed on a medial side of the upper, wherein the lateral extension member is disposed on a lateral side of the upper, and Ramsay teaches that the at least one securing element (lace 74) of the one or more securing elements is adjustably coupled to each of the medial extension member and the lateral extension member.
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that Lee lacks any disclosure or suggestion that the extension members are adjustable between multiple distinct states. However, the toe region of Lee (which Applicant admits Lee discloses as adjustable) is one of the flexible extension members as rejected (see rejections of claims 1, 8, 16 above). Therefore, at least one of the flexible extension members is explicitly disclosed by Lee as being adjustable between multiple distinct states.
Regarding the medial and lateral sides of the sole, the upwardly wrapped portions are clearly capable of flexing between a wider and narrower state, and therefore are capable of adjusting between multiple distinct states. Applicant further argues that the straps 34/36 and corresponding fasteners 40 are not disclosed as being adjustable in any manner. However, the straps 34/36 are routed through slots 38, and therefore are capable of being loosened or tightened by pulling the straps through the slots. 
Applicant argues that Lee fails to disclose that the extension members are configured for contacting a ground surface. However, the Figures of Lee clearly show that the extension members are capable of contacting a ground surface, as they comprise the outermost and bottom surface of the shoe (see at least Fig. 5 and 6). Even an upwardly extending portion of the sole is capable of contacting the ground, at least by rolling the shoe slightly to one side, or on an uneven ground surface. Further, the extension members are capable of flexing downwards and contacting even a flat ground surface.
Applicant argues that neither Lee nor Ramsay teach a securing element that is coupled to both the medial side and the lateral side of the sole. However, Ramsay clearly teaches a lace that is coupled to both the medial side and the lateral side of the shoe (Fig. 1, 2, 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732